STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                          }
In re: Appeal of                          }
        Cumberland Farms, Inc.            }      Docket No. 59-4-98 Vtec
                                          }
                                          }

                      Decision and Order on Motion for Clarification

       Appellant Cumberland Farms, Inc., appealed in Docket No. 59-4-98 Vtec from a
decision of the Zoning Board of Adjustment (ZBA) of the Town of Richmond, upholding the
Zoning Administrator=s notice of violation. In Docket No. 32-2-00 Vtec, the parties filed an
enforcement complaint and answer under V.R.C.P. 8(g). Appellant is represented by
David A. Sunshine, Esq.; the Town of Richmond is represented by F. Rendol Barlow, Esq.
The Court ruled on October 2, 2000, resolving all issues in Docket No. 59-4-98 Vtec on
summary judgment and entering final judgment under V.R.C.P. 54(b) for that case. The
Town moved for clarification of one issue in that appeal, and in the alternative for relief
from judgment or an extension of time to appeal if the issue were resolved adversely to the
Town. Appellant did not file a memorandum in response. We also note that the parties
have not yet filed the memoranda requested in the final paragraph of the October 2 order.
       Appellant had abandoned one of its issues: Question 2 of its Statement of
Questions, relating to the location of the dumpster, by not addressing it by summary
judgment on the agreed schedule. Accordingly, the October 2, 2000 Order dismissed
Appellant=s appeal on this issue, leaving the ZBA order in effect on this issue. As the Town
prevailed on this issue, we need not reach the Town=s alternative motions for relief from
judgment.

       Dated at Barre, Vermont, this 15th day of December, 2000.



                                                 ____________________________
                                                 Merideth Wright
                                                 Environmental Judge